Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 1 of 9 PageID #: 103



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
REGINALD GOUSSE,

                        Plaintiff,
                                               Memorandum and Order
            v.
                                               21-CV-489(KAM)(AYS)
ANTHONY GIARDULLO,

                    Defendant.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            The plaintiff, Reginald Gousse (“Plaintiff”), who is

currently incarcerated at the Wende Correctional Facility in

Erie County, New York, initiated this action pro se claiming

libel, intentional infliction of emotional distress, and

negligent infliction of emotional distress.          (See generally ECF

No. 1, Complaint (“Compl.”).)        Plaintiff purports to invoke this

court’s jurisdiction based on the diversity of the parties’

citizenship, pursuant to 28 U.S.C. § 1332.          (Id. at 2.)

            Plaintiff’s request to proceed in forma pauperis is

GRANTED.    For the reasons that follow, the court DISMISSES

Plaintiff’s complaint for lack of subject matter jurisdiction,

but grants Plaintiff leave to file an amended complaint within

thirty (30) days of the date of this Memorandum and Order.

                                 Background

            In 2006, Plaintiff was convicted by a jury in New York

State court of murder in the first degree, attempted robbery in



                                      1
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 2 of 9 PageID #: 104



the first degree, and criminal impersonation in the first

degree.    See People v. Gousse, 841 N.Y.S.2d 383, 384 (2d Dep’t

2007).    The crime of conviction was the murder of a man who was

shot and killed on the night of January 5, 2005 in Franklin

Square, Nassau County, New York.          (Compl. at 2.)    The defendant

in this civil case, Anthony Giardullo (“Defendant”), testified

as an eyewitness at Plaintiff’s criminal trial, and identified

Plaintiff as the shooter.       (Id. at 3.)     Following Plaintiff’s

trial and conviction, Plaintiff was sentenced to life

imprisonment without the possibility of parole.            (Id. at 4.)

            Plaintiff alleges that on May 20, 2020, Defendant

published a false statement on Defendant’s Twitter account.

(Id. at 4.)     The Twitter post, which Plaintiff attached as an

exhibit to the complaint, recounted Defendant’s testimony

against “a man” who shot a victim while impersonating a police

officer.    (Id., Ex. G.)     Specifically, Plaintiff alleges that

Defendant’s statements that Plaintiff was a “killer” and a

“police impersonator” are false.          (Id. at 5.)    Plaintiff seeks

compensatory damages in the amount of $1.5 million, plus

punitive damages in the amount of $1 million, for libel and the

infliction of emotional distress.          (Id. at 8.)




                                      2
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 3 of 9 PageID #: 105



                              Legal Standard

            A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”          Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).         A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”       Matson v. Bd. of Educ., 631 F.3d 57,

63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).    Although all allegations contained in the complaint

are assumed to be true, the court need not accept “legal

conclusions.”     Iqbal, 556 U.S. at 678.

            In reviewing a pro se complaint, a plaintiff’s

pleadings should be held “to less stringent standards than

formal pleadings drafted by lawyers.”         Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429

U.S. 97, 106 (1976)); see also Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009).     Nonetheless, a district court shall dismiss an

action brought in forma pauperis “at any time” if the action

“(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.”            28 U.S.C.

§ 1915(e)(2)(B).




                                      3
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 4 of 9 PageID #: 106



                                 Discussion

            Federal courts are courts of limited jurisdiction, and

may not preside over cases if subject matter jurisdiction is

lacking.    See Lyndonville Sav. Bank & Trust Co. v. Lussier, 211

F.3d 697, 700-01 (2d Cir. 2000).          Unlike lack of personal

jurisdiction, lack of subject matter jurisdiction cannot be

waived, and it may be raised at any time by a party, or by the

court sua sponte.      Id.   “If subject matter jurisdiction is

lacking, the action must be dismissed.”          Id.; see also Fed. R.

Civ. P. 12(h)(3).      The party asserting jurisdiction bears the

burden of proof.     DiTolla v. Doral Dental IPA of N.Y., 469 F.3d

271, 275 (2d Cir. 2006).

            Plaintiff’s claims for libel and infliction of

emotional distress are based entirely on state tort law.

Because such claims do not arise under a federal law, a federal

treaty, or the Constitution of the United States, federal

question subject matter jurisdiction cannot be invoked.            See 28

U.S.C. § 1331.     Thus, this court will only have subject matter

jurisdiction over Plaintiff’s claims if there is diversity of

citizenship between the parties, and the amount in controversy

exceeds $75,000.     28 U.S.C. § 1332; see also Bayerische

Landesbank, N. Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d

42, 48 (2d Cir. 2012).




                                      4
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 5 of 9 PageID #: 107



            Here, the diversity of citizenship requirement appears

to be satisfied.      Plaintiff alleges that he is a citizen of

Haiti, and although he is currently incarcerated in Nassau

County, New York, he is a non-permanent resident of the United

States.    (Compl. at 2.)     Defendant is allegedly a citizen of New

York.    (Id.)   An individual’s citizenship is generally

determined by a person’s domicile.         See Tagger v. Strauss Group

Ltd., 951 F.3d 124, 126 (2d Cir. 2020).         However, immigrants

present in the United States on a non-permanent basis are

considered citizens of their home country for purposes of

diversity jurisdiction.       See Kato v. Cty. of Westchester, 927 F.

Supp. 714, 715–16 (S.D.N.Y. 1996).         Thus, the court accepts

Plaintiff’s allegation that he is a non-permanent resident of

the United States, and for purposes of diversity jurisdiction,

he is deemed a citizen of Haiti.          The law provides for diversity

jurisdiction over actions between “citizens of a State and

citizens or subjects of a foreign state[.]”          28 U.S.C. §

1332(a)(2).      Thus, because Plaintiff is a citizen of Haiti and

Defendant is a citizen of New York, complete diversity is

present.

            However, Plaintiff fails to satisfy the amount-in-

controversy requirement.       “[A] plaintiff invoking federal

jurisdiction must demonstrate a ‘reasonable probability’ that

the amount-in-controversy requirement is satisfied[.]”            Pyskaty


                                      5
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 6 of 9 PageID #: 108



v. Wide World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017)

(quoting Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d

781, 784 (2d Cir. 1994)).       Although courts recognize a

“presumption that the face of the complaint is a good faith

representation of the actual amount in controversy,” that

presumption is rebutted where there is “legal certainty that

[the plaintiff] could not recover the amount alleged or that the

damages alleged were feigned to satisfy jurisdictional

minimums.”    Colavito v. New York Organ Donor Network, Inc., 438

F.3d 214, 221 (2d Cir. 2006) (quoting Wolde-Meskel v. Vocational

Instruction Project Cmty. Servs., Inc., 166 F.3d 59, 63 (2d Cir.

1999)).    Here, Plaintiff purports to seek over one million

dollars in compensatory damages.          However, it is a “legal

certainty” based on the facts alleged that Plaintiff could not

recover the claimed damages, and thus cannot establish federal

jurisdiction.     Under New York law, damages for libel can include

both “out-of-pocket loss” and “impairment of reputation and

standing in the community, personal humiliation and mental

anguish and suffering.”       Van-Go Transp. Co. v. New York City Bd.

of Educ., 971 F. Supp. 90, 100 (E.D.N.Y. 1997) (quoting Wachs v.

Winter, 569 F. Supp. 1438, 1446 (E.D.N.Y. 1983)).           Plaintiff,

however, has not alleged any facts showing out-of-pocket loss,

damage to his reputation, nor any manifestations of his alleged

mental anguish.     Thus, even accepting all facts alleged as true,


                                      6
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 7 of 9 PageID #: 109



Plaintiff’s damages would be less than $75,000.           See Trisvan v.

Burger King Corp., No. 19-cv-6396 (MKB), 2020 WL 1975236, at *2

(E.D.N.Y. Apr. 24, 2020) (“The amount in controversy must be

non-speculative in order to satisfy the statute and conclusory

allegations that the amount-in-controversy requirement is

satisfied are insufficient.”).

            Moreover, even if Plaintiff could invoke the court’s

subject matter jurisdiction, his claim for libel, as currently

alleged in his complaint, would fail to state a claim for

relief.    “Under New York law, a plaintiff must establish five

elements to recover in libel: (1) a written defamatory statement

of fact concerning the plaintiff; (2) publication to a third

party; (3) fault (either negligence or actual malice depending

on the status of the libeled party); (4) falsity of the

defamatory statement; and (5) special damages or per se

actionability (defamatory on its face).”          Celle v. Filipino

Reporter Enters. Inc., 209 F.3d 163, 176 (2d Cir. 2000).

            Plaintiff alleges that Defendant published a statement

on Twitter asserting that “a man” was a “killer” and a “police

impersonator.”     First, the statement at issue did not include

Plaintiff’s name; it only referred to “a man” who shot and

killed a victim.     (Compl., Ex. G.)      Second, Plaintiff has not

sufficiently alleged that the statement at issue was false.

Plaintiff was convicted in state court of murder and criminal


                                      7
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 8 of 9 PageID #: 110



impersonation, he exhausted his state court appeals, and his

petition for a writ of habeas corpus was recently denied by the

Honorable Joanna Seybert in this District.          See Gousse v.

Superintendent, No. 19-cv-1607 (JS), 2020 WL 4369643, at *24

(E.D.N.Y. July 29, 2020).       Given that Plaintiff was convicted of

the crimes Defendant allegedly accused Plaintiff of committing,

Plaintiff has failed to allege any facts to suggest that the

statements made by Defendant were false, or even “not

substantially true.”      Tannerite Sports, LLC v. NBC Universal

News Grp., 864 F.3d 236, 247 (2d Cir. 2017).

                                 Conclusion

            For the foregoing reasons, Plaintiff’s complaint is

DISMISSED for lack of subject matter jurisdiction pursuant to

Rule 12(h)(3) of the Federal Rules of Civil Procedure, and for

failure to state a claim.       However, in light of Plaintiff’s pro

se status, the court grants Plaintiff leave to amend the

complaint to allege facts, if possible, to support subject

matter jurisdiction, and to state a claim against Defendant.

The court grants Plaintiff thirty (30) days from the date of

this Memorandum and Order to file an amended complaint.            If

Plaintiff fails to amend his complaint within thirty days,

judgment will be entered against him.         No summons shall issue at

this time, and all further proceedings shall be stayed for

thirty days.


                                      8
Case 2:21-cv-00489-KAM-AYS Document 5 Filed 02/08/21 Page 9 of 9 PageID #: 111



            The court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Memorandum and Order would not be

taken in good faith, and therefore in forma pauperis status is

denied for the purpose of an appeal.         See Coppedge v. United

States, 369 U.S. 438, 444–45 (1962).

            The Clerk of Court is respectfully directed to serve a

copy of this order on Plaintiff by mail, and to note the service

by mailing on the docket.

SO ORDERED.

Dated:      Brooklyn, New York
            February 8, 2021


                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      9
